Citation Nr: 1629807	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  09-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a shell fragment wound to the left leg.

3.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 23, 2012; and to a rating in excess of 50 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a shell fragment wound to the left leg.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970 in the U.S. Army, to include service in the Republic of Vietnam from May 1968 to May 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in November 2008 and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The RO did not formally adjudicate the issue of entitlement to a TDIU, nor has it been certified as being on appeal.  However, the Veteran has contended he had to retire from his job as a crane operator due to his shell fragment wound residuals of the left leg, primarily the left knee disability he maintains is a residual thereof.  Accordingly, the Board finds that the TDIU issue has been raised by the record, and must be considered as part of the appeal pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) in June 2014.  A transcript of this hearing is of record.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In February 2016, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his June 2014 hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  No response appears in the record from the Veteran regarding this correspondence.  Accordingly, the Board will proceed with adjudication of this appeal.

In August 2014, the Board remanded the case for further development to include additional VA examinations which was accomplished in October 2014.  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  By a June 2015 statement, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wanted to withdraw his appeal regarding the issue of service connection for type 2 diabetes mellitus.

2.  The Veteran engaged in combat while on active duty.

3.  The Veteran developed recurrent left knee pain as a result of in-service shell fragment wound of the left leg, resulting in current arthritis of the left knee.

4.  Prior to May 23, 2012, the Veteran's service-connected PTSD was not manifested by reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

5.  For the period from May 23, 2012, the Veteran's service-connected PTSD was not manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

6.  The record does not reflect the Veteran's service-connected shell fragment wound residuals of the left leg have been manifested by moderately severe muscle disability. 

7.  The Veteran's service connected disabilities preclude gainful employment for which he would otherwise be qualified.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met regarding the issue of service connection for type 2 diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a grant of service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).

3.  The criteria for a rating in excess of 30 percent for PTSD prior to May 23, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.128, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD from May 23, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.128, 4.130, Diagnostic Code 9411.

5.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected shell fragment wound residuals of the left leg are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.56, 4.73, Diagnostic Code 5314 (2015).

6.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran was provided with notice required by the VCAA in a letter issued by the RO in July 2008.  All identified evidence has been obtained and the Veteran has been afforded necessary examinations.  There is no indication of additional evidence that would be reasonably likely to aid in substantiating entitlement to benefits denied in this decision.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay evidence of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, The Board has inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board notes that various medical records were obtained in conjunction with this case, and that the Veteran was accorded multiple VA examinations which evaluated both his PTSD and shell fragment wound residuals of the left leg, with the most recent being in October 2014.  The Veteran has not identified the existence of outstanding records pertinent to the adjudication of these appellate claims.  Further, he has not identified any prejudice in the most recent VA examinations; has not reported either his PTSD or service-connected left leg have increased in severity since the most recent examination; nor identified any other deficiency in the development of these claims to include at his June 2014 Board hearing.  Accordingly, the Board will therefore proceed to the merits of the appeal.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  


I.  Service Connection

General Legal Criteria

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


Analysis - Type 2 Diabetes Mellitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal regarding the issue of service connection for type 2 diabetes mellitus via a June 2015 statement.  Consequently, there remain no allegations of errors of fact or law for appellate consideration of this claim.  Accordingly, the Board does not have jurisdiction to review the claim of service connection for type 2 diabetes mellitus and it is dismissed.

Analysis-Left Knee

This case was adjudicated at the RO on the basis of secondary service connection pursuant to 38 C.F.R. § 3.310.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The effect one disability has upon another involves complex medical issues, and usually requires competent medical evidence to resolve.  Here, the October 2014 VA examination includes competent medical opinions against the current left knee disorder, diagnosed as degenerative arthritis, being caused or aggravated by the service-connected shell fragment wound residuals of the left leg, which are evaluated on the basis of muscle injury.

The Board notes, however, that the Veteran's contentions actually indicate that the current left knee disorder is a direct result of the shell fragment wound itself.  He has indicated recurrent left knee pain since the injury, to include in outpatient treatment records dated from 1987.  

The Veteran's service treatment records reflect he sustained a fragment wound to the left leg due to a booby trap in 1968.  Although the records primarily focus on the left thigh, service treatment records dated in January 1969 note a healed fragment wound to the anterolateral aspect of the "left knee."

The Veteran is competent to describe recurrent knee pain since the in-service shell fragment wound.  Moreover, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, which includes arthritis.  38 C.F.R. § 3.303(b).

The Board further notes the Veteran engaged in combat while on active duty, exemplified in part by the fact he is a recipient of the Purple Heart.  In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Federal Circuit has held that in the case of a combat veteran not only are his reports of a combat injury presumed, but so his reports of disability observed at the time of the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  In this case, the record does not contain clear and convincing evidence which rebuts the Veteran's account of recurrent left knee pain since the in-service shell fragment wound to the left leg.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed recurrent left knee pain as a result of in-service shell fragment wound of the left leg, resulting in his current degenerative arthritis of the left knee.  Therefore, service connection is warranted for the left knee disability.

II.  Increased Rating 

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is already in receipt of such "staged" ratings for his service-connected PTSD.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis-PTSD

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrant a 10 percent rating. 

A 30 percent rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The symptoms listed in the criteria for a 50 percent rating are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Id.

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas listed in the criteria for a 70 percent rating.

The Veteran's service-connected PTSD has been manifested, in part, by symptoms of depressed mood, anxiety, and chronic sleep impairment to include nightmares throughout the pendency of this case.  However, such symptomatology is generally associated with a 30 percent rating, which was assigned for the period prior to May 23, 2012.  As such, it generally does not provide a basis for a rating in excess thereof.

The Board also notes that, for the period prior to May 23, 2012, it does not appear the Veteran was found to have flattened affect, or panic attacks more than once a week.  He was also not found to have impaired judgment.  Rather, his judgment was noted as being good in February 2006 outpatient treatment records, a June 2006 VA examination, and a November 2008 outpatient treatment record.  

The February 2006 and November 2008 outpatient treatment records note the Veteran's speech was logical and coherent.  A May 2008 VA examination found that his speech was within normal limits of rate, volume and tone.  As such, it is against a finding of circumstantial, circumlocutory, or stereotyped speech.  

In addition, the May 2008 VA examination found the Veteran's thought process was logical and coherent; and that there was no gross evidence of a thought disorder.  Thus, it is against a finding of difficulty in understanding complex commands, and impaired abstract thinking.  Moreover, it does not appear he had disturbances of motivation or mood other than the already acknowledged depressed mood.  In fact, his mood was noted as being good in the February 2006 and November 2008 outpatient treatment records.

The Board acknowledges that the record does indicate the Veteran had outbursts of anger during the period prior to May 23, 2012.  In pertinent part, he reported punching in walls and kicking in doors.  As such, it does indicate impaired impulse control.  However, he also reported that he was never physically violent with his family.  Further, at the May 2008 VA examination he denied being in a fight or other violent altercation since the mid-1980s.  Nevertheless, as he reported symptoms indicative of the 70 percent criteria, and there is evidence of other symptoms not explicitly addressed by the schedular criteria, the Board must address whether the symptomatology of the Veteran's PTSD has resulted in the level of occupational and social impairment necessary for a rating in excess of 30 percent prior to May 23, 2012.

The Veteran's PTSD has clearly resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  The issue is whether the occupational and social impairment warrants a higher rating.

In this case, the Veteran has reported having no friends, at least none currently living.  He also reported that he only occasionally talked to one sibling, but not the others.  Nevertheless, it was indicated this was due to family dispute that was not related to PTSD.  The record indicates he remained married during this period, and lived with his wife and children.  At the May 2008 VA examination, he described his marriage as "alright."  However, it was noted he did not attend family events outside the home.  Nevertheless, the record reflects he regularly and actively participated in group therapy sessions.

In addition, the Veteran was employed throughout this period.  At the May 2008 VA examination he reported working as a crane operator for the past 12-15 years, and having been with his present employer for a little over a year.  Although he worried about the company being sold, he reported that his work performance itself was satisfactory; that he received a good performance review in November 2007 and a bonus; and was currently working 40-50 hours per week.  He also reported that he did not have problems getting along with others on the job, but acknowledged having minimal contact with co-workers.   

In view of the foregoing anecdotal evidence, it does not appear the Veteran's PTSD has resulted in the type of difficulty in establishing and maintaining effective work and social relationships during this period contemplated by the criteria for a 50 percent rating.  Moreover, the nature of his family relationships, and the fact he successfully performed his work duties during this period, indicates he did not have the type of reduced reliability and productivity associated with the 50 rating criteria either.

As noted on the May 2008 VA examination, that the Veteran was assigned global assessment of functioning (GAF) scores ranging from 47 to 55 during this period with the May 2008 examination assigning a score of 55.  Such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the Diagnostic and Statistical Manual of Mental Disorders (DSM), for rating purposes).  

Other than the Veteran's account of having no close friends, the anecdotal and factual evidence does not indicate he had the degree of impairment described in the criteria for the 41 to 50 score.   Such a score contemplates serious symptoms or serious impairment; and the examples of such impairment included a person with no friends and an inability to keep a job.  As discussed above, the Veteran was able to keep a job and had such evidence indicates no more than moderate impairment.  The May 2008 VA examiner also stated that the GAF score of 55 assigned at that time was due to the mild-moderate intensity of the Veteran's current mental health problems and associated functional impairment.  Consequently, the Board finds the Veteran's level of occupational and social impairment during this period is consistent with that contemplated by the 30 percent evaluation already in effect for this period.

For these reasons, the Veteran did not meet or nearly approximate the criteria for a rating in excess of 30 percent prior to May 23, 2012, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

For the period from May 23, 2012, the Veteran's service-connected PTSD was not manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Initially, the Board notes that the Veteran worked full-time during part of this period.  At his May 2012 VA examination, he noted that he had worked as a crane operator with his employer since 2008.  He reported that he was able to complete tasks with no difficulties; that he had not had any complaints from supervisors or co-workers.  Although he preferred to stay away from others and did not interact socially with his co-workers, he did talk to them in the workplace.  Further, he reported good relationships with supervisors; and that he continued his high level of work with satisfactory to above average performance reviews.  

Although it was noted at his June 2014 hearing and October 2014 VA examination that he had retired in May 2014; per the examination-he indicated that this was due primarily to his left knee.  As such, it does not appear the service-connected PTSD by itself has resulted in the type of work deficiency associated with the 70 percent criteria.  Moreover, this evidence is also against his PTSD being manifested by difficulty in adapting to stressful circumstances including work or a worklike setting.

The Veteran also continued his marriage, and lived with his wife and children.  At his May 2012 VA examination, he described his relationships with his family as "pretty good," "about normal", and denied fighting or above average conflict.  At his October 2014 VA examination he described their relationship as "not too bad," and reported having a good relationship with his children.  Thus, it does not appear he has had the type of deficiencies in family relationships associated with the criteria for a 70 percent rating.

The Board further notes that the Veteran's account of his relationships at work and with his family during this period is against a finding that his PTSD has resulted in inability to establish and maintain effective relationships.

The Board observes the Veteran did indicate at his June 2014 hearing that his PTSD has resulted in impaired judgment.  He testified that he made poor decisions, and had had a gambling problem.  However, records dated in April 2013, May 2013, October 2013 and May 2014 found his judgment and insight to be good.  Moreover, there were no findings of impaired judgment on the May 2012 or October 2014 VA examinations.

The Board also observes that the Veteran was noted as having problems concentrating at the May 2012 and October 2014 VA examinations.  He also indicated such problems at his June 2014 hearing, as well as memory problems to include forgetting names.  The May 2012 VA examination also noted mild memory loss such as forgetting names, directions or recent events.  However, there were no findings of impaired abstract thinking or gross impairment in thought processes or communication on these VA examinations.  

In fact, the May 2012 VA examination noted his thought process was goal-oriented; and had no major derailment, loose or clanging associations, thought blocking or neologisms.  There was also no indication of impairment of thought processes in the outpatient treatment records during this period to include April 2013, May 2013, October 2013, and May 2014.  In addition, the description of his memory problems appears to be consistent with that contemplated by the criteria for a 30 percent rating.  Consequently, the Board concludes the record does not indicate the type of deficiency in thinking contemplated by the criteria for a 70 percent rating.

Tho the extent the Veteran has impairment of mood, the record indicates it is consistent with the type of disturbances of motivation and mood contemplated by the criteria for the current 50 percent rating criteria.

The Board acknowledges that the Veteran did indicate obsessional rituals at his June 2014 hearing, to include checking doors every night.  Additionally, it was noted at his May 2012 VA examination that he did express some guilt over past behaviors; that he thought about it a few times per, lasts for about an hour per occasion; and also reported some behaviors consistent with obsessive compulsive disorder.  However, it does not appear that these rituals interfere with routine activities.  For example, the May 2012 VA examination noted that the Veteran's reported he was able to do his activities of daily living independently, that he was able to go to store whenever he needed to independently, and was able to do some limited food preparation for himself if needed.  The Board also reiterates that the Veteran indicated his PTSD did not prevent him or cause significant impairment in performing his job as a crane operator during this period.  As such, this evidence is also against a finding the PTSD resulted in near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.

There is no indication that the Veteran's PTSD has resulted in speech intermittently illogical, obscure, or irrelevant during this period to include the May 2012 and October 2014 VA examinations.  In fact, the May 2012 examination found his speech was clear and of soft volume, normal articulation, and mildly slowed rate.  Further, outpatient treatment records dated in April 2013 and May 2014 note his speech was logical and coherent.  The October 2014 VA examination noted that he spoke in an organized, logical, coherent, and relevant manner.

The May 2012 and October 2014 VA examinations both found the Veteran was oriented to person, place, and time.  Additionally, the outpatient treatment records consistently found he was alert and oriented to include in May 2014.  In other words, the record does not reflect his PTSD has resulted in spatial orientation.

The outpatient treatment records also consistently note the Veteran was appropriately groomed, to include records dated in April 2013, October 2013, and May 2014.  Further, the May 2012 VA examination noted he was casually, cleanly, and neatly dressed.  The October 2014 VA examination found his appearance and grooming were unremarkable.  Accordingly, the Board finds that his PTSD has not resulted in neglect of personal appearance and hygiene.

The Veteran indicated at his June 2014 hearing that he had not had unprovoked irritability or periods of violence for the last couple of years, and indicated he was able to control his anger due to the treatment he had received.  He provided similar evidence at the May 2012 VA examination.  As such, it does not appear the record demonstrates the type of impaired impulse control contemplated by the 70 percent rating criteria.

While various records note the Veteran denied suicidal ideation during this period, he did testify at his June 2014 hearing that he had contemplated suicide in the past.  Further, there are other symptoms of his PTSD not explicitly noted in the rating criteria.  For example, both the May 2012 and October 2014 VA examinations found he had hypervigilance.  He also indicated startle response at his June 2014 hearing.  Nevertheless, the record does not reflect his PTSD has resulted in the level of occupational and social impairment associated with the 70 percent criteria during this period.

In pertinent part, as already noted, the Veteran continued to be married and have a good relationship with his wife and children during this period; and the record reflects he was able to perform his duties at work without significant impairment due to his PTSD.  He was also predominantly assigned GAF scores in the 51 to 60 range during this period, consistent with moderate impairment.  Moreover, when asked to describe the Veteran's level of occupational and social impairment the May 2012 VA examiner reported it was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of, inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; and the October 2014 VA examiner reported it was best summarized as occupational and social impairment with reduced reliability and productivity.  

For these reasons, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 50 percent for the period beginning May 23, 2012, to include as a "staged" rating(s) pursuant Hart.

In making the above determinations, the Board acknowledges the Veteran has indicated, to include at his June 2014 hearing, that his PTSD symptoms would be worse if not for the treatment he has received, to include medications.  In Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012), the Court held that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  However, the use of medications are explicitly contemplated in the rating criteria for PTSD.  As detailed above, a noncompensable rating is assigned when the symptoms do not require continuous medication.  Thus, the plain meaning is that the compensable evaluations contemplate the use of medications.  Moreover, the fact that the 10 percent rating is for when symptoms are controlled by medication indicates that all higher ratings contemplate such symptoms occur even with the use of medication.  Consequently, the holding of Jones does not provide a basis for a rating in excess of 30 percent prior to May 23, 2012, or a rating in excess of 50 percent thereafter.

Analysis-Shell Fragment Wound Residuals of Left Leg

The Veteran's service-connected shell fragment wound residuals of the left leg are been evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314, which provides evaluations for disability of Muscle Group XIV. 

Muscle Group XIV includes the muscles involved in extension of the knee, tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing the hip and knee.  Under Diagnostic Code 5314, slight muscle damage to this Muscle Group warrants a noncompensable evaluation, moderate muscle damage warrants a 10 percent evaluation, moderately severe damage warrants a 30 percent rating, and severe damage warrants a 40 percent rating.  38 C.F.R. § 4.73. 

The factors to be considered in evaluating disabilities resulting from muscle injuries are listed in 38 C.F.R. § 4.56 .  For example, the provision of 38 C.F.R. § 4.56(c) reflects that the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. Information in this regulation provides guidance only and is to be considered with all other factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  In addition, under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. 

Slight disability of muscles is characterized by simple wound of muscle without debridement or infection.  Slight disability of muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results.  Slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56 (c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1). 

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) .

The service treatment records show that the Veteran sustained a fragmentation wound of the anterolateral aspect of the left knee in October 1968.  He was hospitalized for 19 days and then transferred to a convalescent center for 19 days.  There was no nerve or artery involvement.  The wound was debrided and delayed primary closure of the wound was performed.  In January 1969, the wound was described as healed.  He reported occasional effusion, but there was no effusion on the current examination.  There was a mildly tender fragment and there was full range of motion in the knee.  The service treatment records show no further complaints or findings referable to the wound.  On examination for service separation in September 1970, there was a notation of fragmentation wound of the left femur.  In a report of medical history completed at the time of the separation examination, the Veteran noted no complaints referable to the fragmentation wound.

The Veteran's initial post-service VA examination was in July 1989.  It was noted that the metal from the fragment wound was still in place.  It was described as a small wound.  It used to swell, but no longer did so.  He worked for the Post Office and had occasional ache and pain.  He sometimes wore an elastic support.  On examination the wound was again described as small.  There was no redness, swelling, or deformity.  The range of left knee motion was "excellent" and "full and complete."  The diagnosis was residual shell fragment wound of the left thigh with retained foreign body.

Although the wound was debrided, there is no history of the other findings consistent with the type of injury indicative of a moderately severe injury as described in 38 C.F.R. § 4.56(d)(3)(i).  The fragment was retained, hence there was no through and through wound.  It was overlying the bones and therefore does not appear to have been deep.  There were no indications of a prolonged infection, sloughing of body parts or intermuscular scarring.

The history is also not consistent with that described for a moderately severe injury.  The hospitalization was not prolonged and the Veteran was able to return to duty and did not report cardinal signs or symptoms of muscle injury thereafter during service.  When examined by VA in 1989, the Veteran again did not report cardinal signs of muscle disability.  Up until 2014, when he retired, he was able to keep up with work requirements.

The Veteran has consistently reported during the current appeal that the shell fragment residuals of the left leg are manifested by pain.  There is also evidence of retained metallic fragments, which is consistent with at least the current 10 percent rating for moderate muscle disability.  However, the record does not reflect the Veteran meets or nearly approximates the criteria of moderately severe muscle injury so as to warrant a rating in excess of 10 percent at any time during this case, to include as a "staged" rating(s).

While the Veteran has decreased strength of the left leg when compared to the right, this is consistent with the type of loss of power or lowered threshold of fatigue when compared to the sound side consistent with that of a moderate muscle disability.  For example, the May 2008 VA examination noted that there was slight weakness felt in the left lower extremity with flexion and extension against resistance with the knee of the thigh muscle; and that it was grade 4/5 compared with the right, which was grade 5/5.  Strength testing for muscle group XIV was 5/5 bilaterally on both the May 2012 and October 2014 VA examinations.  

The record does not contain indications on palpation of loss of deep fascia, muscle substance.  For example, no muscle herniation was noted on the May 2008 VA examination.  Both the May 2012 and October 2014 VA examination found that the service-connected disability did not affect muscle substance or function.  In addition, there was no muscle atrophy found on these examinations.  

Both the May 2012 and October 2014 VA examinations found the Veteran's scars were small or linear, indicating short track of missile through muscle tissue.  Such findings are consistent with that of a moderate muscle injury.

The Board acknowledges the Veteran reported he retired because he could no longer perform his duties as a crane operator due to his left lower extremity.  However, his contentions indicate this is primarily due to the left knee, or a combination of the left knee with the service-connected shell fragment wound residuals of the left leg.  As such, it does not appear the record demonstrates evidence of inability to keep up with work requirements due solely to the service-connected shell fragment wound residuals of the left leg.  Rather, the May 2008 VA examination noted that the Veteran's left leg, including pain, did not interfere with routine daily activities.  Moreover, both the May 2012 and October 2014 VA examinations explicitly found that the service-connected shell fragment wound residuals did not impact the Veteran's ability to work such as resulting in inability to keep up with work requirements due to muscle injury.

In view of the foregoing, the Board finds the record reflects the impairment due to the Veteran's service-connected shell fragment wound residuals of the left leg is adequately reflected by the current 10 percent rating for moderate muscle injury; and the record does not reflect he meets or nearly approximates the criteria of moderately severe muscle injury to include as a "staged" rating(s).  Further, the record does not reflect it is factually ascertainable he would have such impairment is he discontinued use of medication.  See Jones, supra.  In pertinent part, the Veteran indicated he took medication for pain, but there is no indication such medication would affect whether there was loss of deep fascia or muscle substance or the nature of the shell fragment wound scarring.  Therefore, the claim for a rating in excess of 10 percent for this service-connected disability must be denied.

The Board notes that it also considered whether separate rating(s) are warranted for the residual scar(s) associated with the Veteran's service-connected shell fragment wound residuals of the left leg.  However, a review of the record does not reflect these scar(s) meet or nearly approximate the criteria for a compensable rating under the potentially applicable Diagnostic Codes 7800-7805.  In pertinent part, these scars do not affect the head, face, or neck (Diagnostic Code 7800).  Further, examinations conducted in June 2012 and October 2014 do not reflect these scars are deep and nonlinear (Diagnostic Code 7801); cover an area or areas of 114 square inches (929 sq. cm) or greater (Diagnostic Code 7802); are painful or unstable (Diagnostic Code 7804); or result in any other disabling effect(s) (Diagnostic Code 7805).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Consequently, separate compensable rating(s) for these scars are not warranted.

Extraschedular Ratings

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular rating if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The rating for PTSD takes into account all effects of that disability on social and occupational functioning.  There is no indication in the record of manifestations of PTSD that impact areas other than social and occupational functioning.  The criteria for rating the fragment wound residuals are also expansive and there is no indication of symptomatology that goes beyond the rating criteria.  Accordingly, referral for extraschedular consideration is not warranted.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case the Board is granting TDIU.  There is no gap to fill during the period the TDIU is in effect.  There is currently no allegation or evidence that the combined rating is inadequate.  The Board will not further consider a combined effects extraschedular rating at this time.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

TDIU may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In the instant case, the service connected PTSD and shell fragment wound residuals have combined for a 60 percent rating since May 23, 2012.  38 C.F.R. § 4.25 (2015).  They are considered a single disability for TDIU purposes, because they are of common etiology.  38 C.F.R. § 4.16(a).  As such, his service connected disabilities meet the percentage requirements for TDIU.  

At the October 2014 VA examination for the left knee and shell fragment wound disability, the examiner indicated that these disabilities would prevent employment requiring prolonged standing or walking; but employment with restrictions would be possible.  The Veterans former employment with the Post Office would seem to require prolonged standing and walking; and his subsequent employment as a crane operator, while perhaps not requiring prolonged standing and walking, would require vigorous physical labor at times.  In addition, the 50 percent rating for PTSD, contemplates that the disorder would cause significant impacts in employment.  The Veteran's testimony and the clinical record place the evidence in at least equipoise on the question of whether his service connected disabilities preclude gainful employment.  Resolving reasonable doubt in his favor, entitlement to TDIU is granted.

The Board has not set an effective date for the grant of the TDIU so as not to preempt the Veteran's due process rights when the agency of original jurisdiction implements this decision.  The Veteran has reported that he stopped working in May 2014.

Pursuant to 38 U.S.C. § 1114(s), SMC is payable at the housebound rate when a veteran has a service-connected disability rated as 100 percent disabling, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) is permanently housebound because of a service-connected disability or disabilities. See also 38 C.F.R. § 3.350(i) (2015). An award of TDIU, if it based upon a single service-connected disability, is sufficient to satisfy the section 1114(s) requirement of a service-connected disability rated as 100 percent disabling.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010) ("[A TDIU rating] that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability.").   

In this case the TDIU rating has been assigned on the basis of the combined effects of the service connected disabilities.  As noted, examinations have shown that no single service connected disability alone would preclude gainful employment, notwithstanding the Veteran's contention that he stopped working due to the left knee disability.  Accordingly, the Board is not taking further action on the issue of entitlement to SMC at the housebound rate.


ORDER

The appeal regarding the issue of service connection for type 2 diabetes mellitus is dismissed.

Service connection for degenerative arthritis of the left knee is granted.

A rating in excess of 30 percent for service-connected PTSD prior to May 23, 2012, is denied.

A rating in excess of 50 percent for service-connected PTSD for the period from May 23, 2012, is denied.

A rating in excess of 10 percent for service-connected residuals of a shell fragment wound to the left leg is denied.

TDIU is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


